DETAILED ACTION
Response to Amendment
This final office action regarding application 16/721,439 filed December 19, 2019, is in response to the applicants arguments and amendments filed April 19, 2022. Claims 1, 4, and 8 have been amended. Claims 1-12 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants amendments to the application have overcome some of the objections and rejections previously set forth in the Non-Final Office Action mailed December 20, 2021. Applicants amendments to claim 4 have been deemed sufficient to overcome the previous 35 USC 112(b) rejection through the removal of the indefinite language, therefore the rejection is withdrawn. However applicants amendments to the claims have not been deemed sufficient to overcome the previous 35 USC 103 rejections, therefore the rejections have been maintained with changes to reflect amendments. Additionally, applicants arguments have been fully considered but they are not fully persuasive for the reasons seen below. 

On page 8 the applicant argues “In particular, Evans and Wu fail to teach "the beam receiver does not receive the light beam retroreflected by the corresponding positioning pattern and receive the light beam scattered by an area other than the corresponding positioning pattern" as recited in claim 1.”, the examiner respectfully disagrees. Wu teaches a laser positioning system and a position measuring method using positioning tags which includes the methodology of using tags or stickers that reduce the amount or eliminate the light that is received by a receiver from the tags so that the receiver therefore is receiving the light scattered by an area other than the tags or stickers (Paragraph [0018-0019], "As described above, in a specific region of the positioning board 110, for example, in edges near the first region S1 and the second region S2 of the positioning board 110, light-reflecting tag or stickers that are capable of reflecting light beam or enhance the intensity of a reflected light signal are attached … Alternatively, light-absorbing tags or stickers capable of absorbing light beam or weakening the intensity of a reflected light signal are attached to specific regions of the positioning board 110 … In one embodiment, by measuring the intensity of the reflected light signal, the light intensities of the first positioning signal B1 and the second positioning signals B2 are greater than the light intensity of the reflected light spot signals B3 (e.g., greater than twice of the light intensity of the reflected light spot signals B3), or smaller than the light intensity of the reflected light spot signals B3 (e.g., smaller than one-half of the light intensity of the reflected light spot signals B3)").

On page 9 the applicant argues “In other words, the camera 12 of Evans must receive the light retroreflected by the feature 16. Therefore, Evans fails to teach "a beam receiver, configured to be spaced apart from the beam emitter by a specific distance, so that the beam receiver does not receive the light beam retroreflected by the corresponding positioning pattern and receive the light beam scattered by an area other than the corresponding positioning pattern of the positioning areas" as recited in amended claim 1. Furthermore, Evans also fails to teach "a processor, configured to recognize the corresponding positioning pattern based on the scattered light beam received by the beam receiver and a dark area caused by the retroreflected light beam not received by the beam receiver" as recited in amended claim 1.”, the examiner respectfully disagrees. Evans teaches a system which includes a beam receiver and a beam emitter  which are separated by a specific distance to enable the use of retroreflectors (Column 4, lines 30-32, "The retroreflective ceiling feature 16 is illuminated by a light source 28, preferably comprised of an infrared (IR) flash unit carried by the robot 10.") (Column 3, lines 4-6, "Referring now to FIG. 1a there is shown a side view of one embodiment of a mobile robot 10 comprising an electronic imaging device, such as a camera 12.”) (Column 4, lines 37-39, "The light source 28 is preferably positioned as close as possible to the lens of the camera 12", here the system is teaching a beam receiver in the form of a camera which is positioned a specific distance which in this example is as close as possible), Kim teaches that a system can use tags or stickers that reduce the amount or eliminate the light that is received by a receiver from the tags so that the receiver therefore is receiving the light scattered by an area other than the tags or stickers (Paragraph [0018-0019], "As described above, in a specific region of the positioning board 110, for example, in edges near the first region S1 and the second region S2 of the positioning board 110, light-reflecting tag or stickers that are capable of reflecting light beam or enhance the intensity of a reflected light signal are attached … Alternatively, light-absorbing tags or stickers capable of absorbing light beam or weakening the intensity of a reflected light signal are attached to specific regions of the positioning board 110 … In one embodiment, by measuring the intensity of the reflected light signal, the light intensities of the first positioning signal B1 and the second positioning signals B2 are greater than the light intensity of the reflected light spot signals B3 (e.g., greater than twice of the light intensity of the reflected light spot signals B3), or smaller than the light intensity of the reflected light spot signals B3 (e.g., smaller than one-half of the light intensity of the reflected light spot signals B3)"), this method of using specific tags or sticker to reduce the amount of light received by a receiver can be implemented with the retroreflectors as described in Evan by simply increasing the specific distance between the emitter and receiver. 

On pages 9-10 the applicant argues “In other words, the laser scanner 120 of Wu must receive the light reflected by the positioning board 110, the first positioning tag 122, and the second positioning tag 124. The laser scanner 120 of Wu discloses emitting a light beam L to the positioning board 110 and receiving the light reflected by the positioning board 110. This matches the receiving the light beam retroreflected by the positioning pattern (the term "retroreflect" means reflecting light or other radiation back to its source). Therefore, Wu also fails to teach "a beam receiver, configured to be spaced apart from the beam emitter by a specific distance, so that the beam receiver does not receive the light beam retroreflected by the corresponding positioning pattern and receive the light beam scattered by an area other than the corresponding positioning pattern of the positioning areas" as recited in amended claim 1. Accordingly, Wu fails to cure the deficiencies of Evans.”, the examiner respectfully disagrees. Wu teaches a laser positioning system and a position measuring method using positioning tags which includes the methodology of using tags or stickers that reduce the amount or eliminate the light that is received by a receiver from the tags so that the receiver therefore is receiving the light scattered by an area other than the tags or stickers. If the system of Wu is using tags or stickers that reduce the amount of light received by a receiver then the receiver of Wu will not be receiving the light reflected by the stickers and will be receiving light reflected by areas other than the stickers (Paragraph [0018-0019], "As described above, in a specific region of the positioning board 110, for example, in edges near the first region S1 and the second region S2 of the positioning board 110, light-reflecting tag or stickers that are capable of reflecting light beam or enhance the intensity of a reflected light signal are attached … Alternatively, light-absorbing tags or stickers capable of absorbing light beam or weakening the intensity of a reflected light signal are attached to specific regions of the positioning board 110 … In one embodiment, by measuring the intensity of the reflected light signal, the light intensities of the first positioning signal B1 and the second positioning signals B2 are greater than the light intensity of the reflected light spot signals B3 (e.g., greater than twice of the light intensity of the reflected light spot signals B3), or smaller than the light intensity of the reflected light spot signals B3 (e.g., smaller than one-half of the light intensity of the reflected light spot signals B3)").

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6-9, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US-5051906) in view of Wu (US-20190339363). 

Regarding claim 1, Evans teaches an automatic guided vehile (AGV) positioning system comprising (Abstract, "Apparatus and method which provides for the determination of a vehicle's orientation and position in an environment")
one or more positioning areas, disposed in a space, wherein each of the positioning areas has a positioning pattern (Column 3, lines 6-10, "In accordance with the invention this optical configuration is arranged to view a ceiling 14 having a visually distinct retroreflective feature 16, preferably a strip or strips of retroreflective tape or paint"¸ here the system is teaching a visually distinct feature/positioning pattern which is disposed on a ceiling)
and an automatic guided vehicle comprising (Column 3, lines 4-6, "Referring now to FIG. 1a there is shown a side view of one embodiment of a mobile robot 10 comprising an electronic imaging device, such as a camera 12.") (Figure 1, item 10, mobile robot)
a beam emitter, configured to emit a light beam to scan the positioning areas (Column 4, lines 30-32, "The retroreflective ceiling feature 16 is illuminated by a light source 28, preferably comprised of an infrared (IR) flash unit carried by the robot 10.")
a beam receiver, configured to be spaced apart from the beam emitter by a specific distance (Column 3, lines 4-6, "Referring now to FIG. 1a there is shown a side view of one embodiment of a mobile robot 10 comprising an electronic imaging device, such as a camera 12.”) (Column 4, lines 37-39, "The light source 28 is preferably positioned as close as possible to the lens of the camera 12", here the system is teaching a beam receiver in the form of a camera which is positioned a specific distance which in this example is as close as possible)
and a processor configured to recognized the corresponding positioning pattern (Column 3, lines 31-37, "Image processor 18 further comprises an image processing device, such as a microcomputer 18D, which is coupled to the video memory 18A and which is operable for reading the stored video frame data therefrom. Image processor 18 further comprises memory 18E which includes memory for storing program instructions, constants and temporary data."¸ here the system is teaching a processor/image processor which is configured to read/recognize a pattern from the video frame data)
and to position the automatic guided vehicle according to the corresponding positioning pattern (Column 8, lines 3-17, “The following description sets forth the geometry and calculations to infer vehicle orientation and lateral position in an environment, such as a hallway, from an image of ceiling tape. The following description makes use of an imaging device, such as a camera, which is pitched up obliquely at an intermediate angle between the horizon and the zenith.”, here the system is describing using the images of the pattern on the ceiling in order to determine a vehicle orientation and position).
However Evans does not explicitly teach so that the beam receiver does not receive the light beam retroreflected by the corresponding positioning pattern and receive the light beam scattered by an area other than the corresponding positioning pattern of the positioning areas. 
Wu teaches a laser positioning system and a position measuring method using positioning tags 
so that the beam receiver does not receive the light beam retroreflected by the corresponding positioning pattern and receive the light beam scattered by an area other than the corresponding positioning pattern of the positioning areas (Paragraph [0018-0019], "As described above, in a specific region of the positioning board 110, for example, in edges near the first region S1 and the second region S2 of the positioning board 110, light-reflecting tag or stickers that are capable of reflecting light beam or enhance the intensity of a reflected light signal are attached … Alternatively, light-absorbing tags or stickers capable of absorbing light beam or weakening the intensity of a reflected light signal are attached to specific regions of the positioning board 110 … In one embodiment, by measuring the intensity of the reflected light signal, the light intensities of the first positioning signal B1 and the second positioning signals B2 are greater than the light intensity of the reflected light spot signals B3 (e.g., greater than twice of the light intensity of the reflected light spot signals B3), or smaller than the light intensity of the reflected light spot signals B3 (e.g., smaller than one-half of the light intensity of the reflected light spot signals B3)", here the system is teaching that different parts of the positioning pattern can comprise different materials in order to affect the light that is reflected back at the receiver including materials that will reduce the amount of light received by the receiver, the examiner is interpreting this as including using retro-reflectors in order to divert light away from the receiver, and in this scenario the receiver will receive light from the some portions and not receive light from the portions containing the retroreflectors)
a processor configured to recognize the corresponding pattern based on the scattered light beam received by the beam receiver and a dark area caused by the retroreflected light beam not received by the beam receiver (Figure 1 shows a mobile carrier with a processing unit, the processing unit further is comprised of a light intensity detecting element which can recognize a light beam received by a receiver and a dark area)
Evans and Wu are analogous art as they are both generally relating to systems that use positioning markings in order to determine the position of a robotic system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the wherein the beam receiver receives the light beam scattered by an area other than the corresponding positioning pattern of the positioning areas and does not receive the light beam retroreflected by the corresponding positioning pattern of Wu in the apparatus and method which provides for the determination of a vehicle's orientation and position in an environment of Evans in order to enhance the laser positioning accuracy of the system (Paragraph [0049], “In the laser positioning system and the position measuring method using the same disclosed by the above embodiments, positioning tags serving as positioning auxiliary labels are attached on a laser positioning board, and relative positions or relative distances of a laser scanner and a positioning board are calculated through an algorithm, thereby enhancing laser positioning accuracy.”). 

Regarding claim 2, the combination of Evans and Wu teach the system as discussed above in claim 1, Evans further teaches wherein the positioning pattern as a retro-reflective structure, so that the positioning pattern reflects the light beam in an opposite direction of an incident direction of the light beam (Column 3, lines 6-10, "In accordance with the invention this optical configuration is arranged to view a ceiling 14 having a visually distinct retroreflective feature 16, preferably a strip or strips of retroreflective tape or paint"¸ here the system is teaching that part of a positioning pattern can be a retroreflective structure, and the definition of a retroreflective structure is one that will reflect radiation such as light back to its source with minimum scattering). 

Regarding claim 4, the combination of Evans and Wu teach the system as discussed above in claim 1, however Evans does not explicitly teach wherein a texture of the area other than the corresponding positioning pattern of the positioning areas is a non-retroreflective texture, the non-retroreflective texture is paper, cloth, cement, tile, or plastic. 
Wu teaches wherein a texture of the area other than the corresponding positioning pattern of the positioning areas is a non-retroreflective texture, the non-retroreflective texture is paper, cloth, cement, tile, or plastic (Paragraph [0018-0019], "Alternatively, light-absorbing tags or stickers capable of absorbing light beam or weakening the intensity of a reflected light signal are attached to specific regions of the positioning board 110 to serve as the first positioning tag 122 and the second positioning tag 124. Thus, the laser positioning system 100 can determine whether the light beam L is projected on the first positioning tag 122 and the second positioning tag 124 according to the intensity of reflected light signal. In one embodiment, by measuring the intensity of the reflected light signal, the light intensities of the first positioning signal B1 and the second positioning signals B2 are greater than the light intensity of the reflected light spot signals B3 (e.g., greater than twice of the light intensity of the reflected light spot signals B3), or smaller than the light intensity of the reflected light spot signals B3 (e.g., smaller than one-half of the light intensity of the reflected light spot signals B3), such that the laser positioning system 100 can be clearly find the positions of the light beam L projected on the first positioning tag 122 and the second positioning tag 124 and positions of reflected light spots of the light beam L projected on the positioning board 110.", here Wu is teaching that portions of a positioning area can be comprised of materials that are capable of absorbing or weakening the light beam which is interpreted by the examiner as a material that does not retroreflect light such as paper, cloth, cement, tile or plastic). 
Evans and Wu are analogous art as they are both generally relating to systems that use positioning markings in order to determine the position of a robotic system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the wherein a texture of the area other than the corresponding positioning pattern of the positioning areas is a non-retroreflective texture, the non-retroreflective texture is paper, cloth, cement, tile, plastic, or another material that does not retroreflect light of Wu in the apparatus and method which provides for the determination of a vehicle's orientation and position in an environment of Evans in order to enhance the laser positioning accuracy of the system (Paragraph [0049], “In the laser positioning system and the position measuring method using the same disclosed by the above embodiments, positioning tags serving as positioning auxiliary labels are attached on a laser positioning board, and relative positions or relative distances of a laser scanner and a positioning board are calculated through an algorithm, thereby enhancing laser positioning accuracy.”). 

Regarding claim 6, the combination of Evans and Wu teach the system as discussed above in claim 1, Evans further teaches wherein the positioning areas are disposed on a ceiling, a wall, or a shelf of the space (Column 3, lines 6-10, "In accordance with the invention this optical configuration is arranged to view a ceiling 14 having a visually distinct retroreflective feature 16, preferably a strip or strips of retroreflective tape or paint"). 

Regarding claim 7, the combination of Evans and Wu teach the system as discussed above in claim 1, Evans further teaches wherein the automatic guided vehicle further comprises a storage device, having a coordinate lookup table corresponding to the positioning pattern, wherein the processor uses the coordinate lookup table to position the automatic guided vehicle after the processor recognizes the corresponding positioning pattern (Column 3, lines 26-30, "The digital output of A/D 18B forms an address input to a lookup table (LUT) 18C wherein pixel brightness values are reassigned. The LUT 18C may also be employed for image thresholding and/or histogram correction.", here the system is using the digital output from the image recognition in order to check a lookup table in order to position the vehicle) (Column 4, lines 11-13, “LUT 18C and video memory 18A may be contained within a frame grabber pc-board such as a type manufactured by Coreco or Imaging Technologies.”).

Regarding claim 8, Evans teaches an operating method of the automatic guided vehicle (AGV) positioning system comprising (Abstract, "Apparatus and method which provides for the determination of a vehicle's orientation and position in an environment")
disposing one or more positioning areas in a space, wherein each of the positioning areas has a positioning pattern (Column 3, lines 6-10, "In accordance with the invention this optical configuration is arranged to view a ceiling 14 having a visually distinct retroreflective feature 16, preferably a strip or strips of retroreflective tape or paint"¸ here the system is teaching a visually distinct feature/positioning pattern which is disposed on a ceiling)
scanning the positioning areas using a light beam (Column 4, lines 30-32, "The retroreflective ceiling feature 16 is illuminated by a light source 28, preferably comprised of an infrared (IR) flash unit carried by the robot 10.")
and recognizing the corresponding positioning pattern (Column 3, lines 31-37, "Image processor 18 further comprises an image processing device, such as a microcomputer 18D, which is coupled to the video memory 18A and which is operable for reading the stored video frame data therefrom. Image processor 18 further comprises memory 18E which includes memory for storing program instructions, constants and temporary data."¸ here the system is teaching a processor/image processor which is configured to read/recognize a pattern from the video frame data)
and positioning an automatic guided vehicle according to the corresponding positioning pattern (Column 8, lines 3-17, “The following description sets forth the geometry and calculations to infer vehicle orientation and lateral position in an environment, such as a hallway, from an image of ceiling tape. The following description makes use of an imaging device, such as a camera, which is pitched up obliquely at an intermediate angle between the horizon and the zenith.”, here the system is describing using the images of the pattern on the ceiling in order to determine a vehicle orientation and position).
However Evans does not explicitly teach receiving the light beam scattered by an area other than the corresponding positioning pattern of the positioning areas, and not receiving the light beam retro-reflected by the corresponding positioning pattern.
Wu teaches receiving the light beam scattered by an area other than the corresponding positioning pattern of the positioning areas, and not receiving the light beam retroreflected by the corresponding positioning pattern and a dark area caused by the unreceived retroreflected light beam (Paragraph [0018-0019], "As described above, in a specific region of the positioning board 110, for example, in edges near the first region S1 and the second region S2 of the positioning board 110, light-reflecting tag or stickers that are capable of reflecting light beam or enhance the intensity of a reflected light signal are attached … Alternatively, light-absorbing tags or stickers capable of absorbing light beam or weakening the intensity of a reflected light signal are attached to specific regions of the positioning board 110 … In one embodiment, by measuring the intensity of the reflected light signal, the light intensities of the first positioning signal B1 and the second positioning signals B2 are greater than the light intensity of the reflected light spot signals B3 (e.g., greater than twice of the light intensity of the reflected light spot signals B3), or smaller than the light intensity of the reflected light spot signals B3 (e.g., smaller than one-half of the light intensity of the reflected light spot signals B3)", here the system is teaching that different parts of the positioning pattern can comprise different materials in order to affect the light that is reflected back at the receiver including materials that will reduce the light that will reduce the amount of light received by the receiver, the examiner is interpreting this as including using retro-reflectors in order to divert light away from the receiver, and in this scenario the receiver will receive light from the some portions and not receive light from the portions containing the retroreflectors creating dark areas). 
Evans and Wu are analogous art as they are both generally relating to systems that use positioning markings in order to determine the position of a robotic system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the wherein the beam receiver receives the light beam scattered by an area other than the corresponding positioning pattern of the positioning areas and does not receive the light beam retro-reflected by the corresponding positioning pattern of Wu in the apparatus and method which provides for the determination of a vehicle's orientation and position in an environment of Evans in order to enhance the laser positioning accuracy of the system (Paragraph [0049], “In the laser positioning system and the position measuring method using the same disclosed by the above embodiments, positioning tags serving as positioning auxiliary labels are attached on a laser positioning board, and relative positions or relative distances of a laser scanner and a positioning board are calculated through an algorithm, thereby enhancing laser positioning accuracy.”). 

Regarding claim 9, claim 9 is similar in scope to claim 2 and therefore is rejected under similar rationale.

Regarding claim 11, claim 11 is similar in scope to claim 6 and therefore is rejected under similar rationale. 

Regarding claim 12, claim 12 is similar in scope to claim 7 and therefore is rejected under similar rationale. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US-5051906) in view of Wu (US-20190339363) and further in view of McGrew (US-20090065583). 

Regarding claim 3, the combination of Evans and Wu teach the system as discussed above in claims 1 and 2, however Evans does not explicitly teach wherein the retro-reflective material of the retro-reflective structure is glass or acrylic material, and the retroreflective structure comprises a round ball structure or a prism structure. 
McGrew teaches a retro-emissive marking system that returns a coded-spectrum optical signal to a source of an interrogation beam
wherein the retro-reflective material of the retro-reflective structure is glass or acrylic material (Paragraph [0003], “Figure 1 B illustrates a glass bead retroreflector in which the front surface of each bead focuses incident light to a point on the back surface of the bead”)
and the retroreflective structure comprises a round ball structure or a prism structure (Paragraph [0011], “Figure 3 illustrates another embodiment of the present invention, in which glass spheres are coated on their backs with light emissive material and are embedded in a resin layer on a substrate to form a retro-emissive tag or marking.”). 
Evans and McGrew are analogous art as they are both generally related to systems that use specific environmental markers to determine information. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the wherein the retro-reflective material of the retro-reflective structure is glass or acrylic material, and the retroreflective structure comprises a round ball structure or a prism structure of McGrew in the apparatus and method which provides for the determination of a vehicle's orientation and position in an environment of Evans as this is a known material and structure for retro-reflectors in the art. Further, it is a matter of engineering design choice to use glass or acrylic and a prism or ball retroreflective structure without any new or unexpected result, is an obvious engineering design choice. Finally, one would have a reasonable expectation of success by changing the arrangement of the retroreflectors to the claimed limitation as McGrew teaches this arrangement is a known and suitable arrangement in the art.

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US-5051906) in view of Wu (US-20190339363) and further in view of Troy (US-20190265721). 

Regarding claim 5, the combination of Evans and Wu teach the system as discussed above in claims 1 and 2, however Evans does not explicitly teach wherein the positioning pattern is a QR code having coordinate information related to the space. 
Troy teaches a method for navigating a sensor-equipped mobile platform through an through an environment to a destination using markers in the environment
wherein the positioning pattern is a QR code having coordinate information related to the space (Paragraph [0028], “The machine-readable code 8 is an optically readable code, such as a Quick Response (QR) code. However, QR codes are just one example of an optically-readable code”).
Evans and Troy are analogous art as they are both generally relating to systems that use positioning markings in order to determine the position of a robotic system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the wherein the positioning pattern is a QR code having coordinate information related to the space of Troy in the apparatus and method which provides for the determination of a vehicle's orientation and position in an environment of Evans in order to reduce the cost of the system (Paragraph [0048], “According to the present description, the environment is set up with some type of low-cost passive imaging tags (QR codes, etc.)”). 

Regarding claim 10, claim 10 is similar in scope to claim 5 and therefore is rejected under similar rationale. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343. The examiner can normally be reached Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662     

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662